       Case 1:17-cv-09343-JGK Document 31 Filed 05/22/19 Page 1 of 1
          Case 1:17-cv-09343-JGK Document 30 Filed 05/20/19 Page 1 of 1
                                          U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District ofNew York
                                                       86 Chambers Street
                                                       New York. New York 10007


                                                       May 20, 2019

BYECF
The Honorable John G. Koeltl                     APPLICATION GRANTED
United States District Judge                       : SOORDERED
United States Courthouse
500 Pearl Street
New York, NY 10007
                                 /     <5ii€
                                6t /(;q,    ({;&q
                                                   John G. Koeltl, U.S.D.J.
                                                                                  .
       Re:     Freedom of the Press Foundation et al. v. Dep 't ofJustice et al.,
               No. 17 Civ. 9343 (JGK)

Dear Judge Koeltl:

         Pursuant to Paragraph 4 of the Stipulation and Order Regarding Document Searches and
Processing (the "Stipulation"), ECF No. 26, I write respectfully on behalf of the parties in the
above-referenced case to provide a joint status report in this matter. The agencies have
completed all of their productions, and plaintiffs have submitted a list of questions and requests
regarding some of the redactions and withheld documents that will guide their decision as to
what issues and withholdings they will challenge in this case. The agencies are currently in the
process of responding to plaintiffs' questions, and expect to complete their responses by the end
of June. The parties thus respectfully propose that they file a further status report on Monday,
July 8, 2019, in which they will indicate whether plaintiffs' consideration of the agencies'
responses is complete, and if so, propose a briefing schedule for the documents and issues to be
litigated.

       We thank the Court for its consideration of this matter.

                                                       Respectfully,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:       s/Jean-David Barnea
                                                       JEAN-DA YID BARNEA
                                                       Assistant United States Attorney
                                                       Tel. (212) 637-2679
                                                       Fax (212) 637-2686

cc:   Counsel for Plaintiffs
      ByECF

                                                 USDC SONY
                                                 DOCUMENT
                                                 ELECTRONICALLY FILED
                                                 DOC#                       ~         I.
                                                 DATE FILED:        A-   ~W('i..._~.
